                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


 APRIL DIANE McPETERS,                            )
                                                  )
            Plaintiff,                            )
                                                  )     3:18-CV-39
 v.                                               )
                                                  )     Judge Curtis L. Collier
 BRYANT LAMONT THOMAS, in his                     )
 individual capacity and in his official capacity )     Magistrate Judge H. Bruce Guyton
 as a Probation and Parole Officer with the       )
 Tennessee Department of Correction Probation )
 and Parole Division,                             )
                                                  )
            Defendant.                            )

                                      JUDGMENT ORDER

        United States Magistrate Judge H. Bruce Guyton has filed a report and recommendation

 (the “R&R”) in this case, pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b). (Doc. 62.)

 Neither party has objected to the R&R within the given fourteen days.

        After reviewing the record, the Court agrees with the R&R. The Court hereby ACCEPTS

 and ADOPTS the magistrate judge’s findings of fact, conclusions of law, and recommendations.

        Accordingly, it is ORDERED that:

        1)      The R&R (Doc. 62) is ACCEPTED AND ADOPTED.

        2)      Plaintiff’s motion for default judgement against Defendant Bryant Lamont Thomas
                (Doc. 54) and her motion for attorney fees (Doc. 60) are GRANTED IN PART
                AND DENIED IN PART.

        3)      Judgment is entered against Defendant Bryant Lamont Thomas for violating 42
                U.S.C. § 1983 and committing assault and battery against Plaintiff.

        4)      Plaintiff is awarded $250,000 in compensatory damages, $250,000 in punitive
                damages, and $60,863.75 in attorney fees.




Case 3:18-cv-00039-CLC-HBG Document 63 Filed 03/17/21 Page 1 of 2 PageID #: 516
       SO ORDERED.

       ENTER:

                                           /s/
                                           CURTIS L. COLLIER
                                           UNITED STATES DISTRICT JUDGE



 ENTERED AS A JUDGMENT
     s/ John L. Medearis
    CLERK OF COURT




                                       2

Case 3:18-cv-00039-CLC-HBG Document 63 Filed 03/17/21 Page 2 of 2 PageID #: 517
